Citation Nr: 0735813	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for back sprain, degenerative joint disease (DJD) and 
degenerative disc disease (DDD) with muscle imbalance in the 
pelvic girdle.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
various periods in the Air Force and National Guard from 
January 1974 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. The veteran had a hearing before the 
Board in April 2006 and the transcript is of record.

During the veteran's hearing, she testified that her back 
condition causes her mental anguish, to include depression, 
because she can no longer do the activities she used to 
enjoy. This issue has never been considered by the RO and 
therefore the issue of entitlement to service connection for 
a psychiatric condition, secondary to a service connected 
back disability, is REFERRED to the RO for proper 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran asserts her back condition is far worse than the 
current rating reflects.  Specifically, she alleges 
neurological manifestations, 6 weeks of missing work, and 
general interference with her ability to maintain a job and 
continuing in activities she used to enjoy.  

The Board first notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  Here, no letter was sent advising the 
veteran of the evidence necessary to substantiate her claim, 
of the VA's duties and her duties to supply the evidence and 
how the VA would assist her in substantiating her claim in 
general.

The veteran's representative submitted a statement in June 
2005 waiving "DTA" (presumably, duty to assist) and 
requesting the RO to adjudicate the claim with the evidence 
of record.  It is not clear what aspect of the VA's duty to 
assist the veteran was waiving.  Since the veteran has never 
received a VCAA letter, the Board concludes the RO must take 
corrective action.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the veteran was last afforded a VA examination in March 
2005, over two years ago, where the examiner found no 
objective indications of neurological manifestations despite 
the veteran's subjective complaints.

Since that time, the veteran has submitted private treatment 
records from February 2006 to April 2006 indicating nerve 
blocking procedures in attempt to treat radiation down her 
bilateral lower extremities.  An April 2006 MRI, moreover, 
indicates spondylolisthesis with severe facet degenerative 
change, among other things.  The private physician indicated 
diagnoses of lumbar DDD, lumbar facet syndrome and sacroiliac 
arthropathy.  During the veteran's hearing, she further 
testified she missed 6 weeks of work in the last year due to 
incapacitating episodes.  She also testified that she is 
currently seeing a neurosurgeon for possible surgery in the 
near future.  Up until now, she testified she had 
successfully avoided surgery by using other treatment 
methods.  These treatment methods, she alleges, are no longer 
effective and thus surgery may be her only option.

The medical records and the veteran's testimony indicate the 
veteran's condition may have worsened since she was last 
examined.  A new VA examination is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran complete VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for the issue of an 
increased rating for back sprain, with 
degenerative joint disease and 
degenerative disc disease.

2.  Ask the appellant to complete release 
forms authorizing VA to request her 
treatment records from any and all private 
providers for her low back since February 
2004.  These medical records should then 
be requested.

3.  Obtain the veteran's medical records 
for treatment of the low back from the 
VAMC in Louisville, Kentucky from August 
2005 to the present, to include MRI and x-
ray reports.  

4.  After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the veteran for an 
appropriate VA examination to evaluate the 
current severity of her service-connected 
back condition to include neurological 
manifestations.  The claims folder should 
be reviewed by the examiner in conjunction 
with the examination.

5.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and her representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



